Citation Nr: 0509059	
Decision Date: 03/25/05    Archive Date: 04/01/05

DOCKET NO.  94-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an eye disorder.


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to November 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision issued by the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA) which found 
that new and material evidence had not been submitted to 
reopen the veteran's service connection claims for back and 
eye conditions.  The veteran voiced disagreement in January 
1994.  In March 1994, a statement of the case (SOC) was 
issued and the veteran perfected his appeal.  In a July 2003 
decision, the Board resolved the issue of whether new and 
material evidence had been submitted in the veteran's favor 
but requested additional development prior to review of the 
merits of the claims.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
The requested development is now complete and this matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claims has been developed and obtained, and all 
due process concerns have been addressed.

2.  The veteran's service medical records reference eye 
strain, watery eyes, and back pain.

3.  Competent medical evidence does not attribute a current 
back disorder to the veteran's period of active duty or any 
incident therein.

4.  Degenerative joint disease was not manifested within one 
year of the veteran's November 1973 release from active duty.

5.  Competent medical evidence does not attribute a current 
eye disorder to the veteran's period of active duty or any 
incident therein.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).

2.  An eye disorder was not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Refractive eye error is not a disease for which VA 
compensation is warranted and service connection is not 
proper.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Because the VCAA notice for this claim was not provided to 
the veteran prior to initial adjudication, the timing of the 
notice does not comply with the express requirements of the 
law.  See 38 U.S.C.A. § 5103(a) (West 2002).  However, the 
VCAA was not enacted until November 9, 2000.  As such, the 
Board concludes that the RO did not err by not providing the 
veteran proper notice prior to the initial adjudication in 
1993.  VAOPGREC 7-2004 (July 16, 2004).  Moreover, he was 
subsequently provided content complying notice and proper 
process.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was provided with the 
regulatory criteria concerning the principles of service 
connection and VA's duty to assist with his claim in the 
November 2002 supplemental SOC (SSOC).  The veteran was 
notified by letter in January 2002 of VA's duty to assist 
with this claim and informed of the evidence necessary to 
establish service connection for a diagnosed disability.  

The January 2002 letter also advised the veteran that while 
VA would request evidence on his behalf, it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter informed him that VA would obtain 
records at VA or other Federal facilities and would help him 
obtain medical and employment records from other sources that 
he identified and properly authorized VA to obtain.  He was 
specifically asked to send information describing additional 
evidence or to send the evidence itself, and thus may be 
considered advised to submit any pertinent evidence in his 
possession for his service connection claims.

Given the foregoing letter, together with the information 
provided in the SOC and SSOC which explained the criteria for 
awarding the benefits sought and the rationale for the RO's 
conclusions, the veteran has been provided with every 
opportunity to submit evidence and argument in support of 
this claim, and to respond to VA notices.  Accordingly, the 
Board considers the VA's notice requirements have been met in 
this case and any issue as to timing to not have prejudiced 
him.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran has been afforded VA examinations in 
connection with his service connection claims and the 
resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).  The veteran has indicated that he only 
receives treatment from VA facilities and his VA treatment 
records have been obtained.  His service medical records have 
also been associated with his claims folder.  The veteran has 
not identified or authorized the request of any additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 


Service Connection Claims

The veteran contends that he is entitled to service 
connection for back and eye conditions.  Service connection 
may be granted for a disability due to a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Certain 
diseases, including degenerative joint disease, may be 
presumed to have been incurred in service when manifest to a 
compensable degree within a year of discharge from active 
duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Absent 
any independent supporting clinical evidence from a physician 
or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

A June 1973 report of medical examination reflects that the 
veteran's spine was clinically evaluated as normal.  In 
November "1972" (presumably, this was actually "1973") and 
October 1973, the veteran was treated for complaints of back 
and musculoskeletal pain.  Post service VA treatment records 
show complaints of low back pain, and include assessments of 
osteopenia, arthralgias, myalgias, lumbago, and degenerative 
joint disease.  In November 2003, the veteran was examined 
for VA purposes in connection with this claim.  At that time, 
the examiner also reviewed the claims file and thereafter 
determined that it was not likely that the veteran's 
currently diagnosed back conditions were incurred in or 
aggravated by service.  Accordingly, the Board must conclude 
that the weight of the probative, competent medical evidence 
is against the veteran's claim of service connection for a 
back disability.

As to degenerative joint disease in particular, as previously 
indicated, service connection for this impairment would be 
warranted were it shown to a compensable degree within one 
year of discharge from active duty.  38 C.F.R. §§ 3.307, 
3.309.  However, degenerative joint disease is not shown 
until many years after the veteran's November 1973 discharge 
from service and, thus, service connection is not warranted 
on a presumptive basis.

As for the veteran's eye claim, the Board notes that 
refractive error of the eye, as such, is not a disease within 
the meaning of applicable legislation and service connection 
is not proper for this condition.  See 38 C.F.R. § 3.303(c) 
(2004).  In the instant case, the veteran's June 1973 report 
of medical examination for induction notes that the veteran 
had defective vision.  Current medical evidence shows the 
veteran has refractive error of the eye.  As refractive error 
of the eye is not a disease for which service connection may 
be granted, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for refractive eye error.  See 38 C.F.R. 
§ 3.303(c) (2003); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  As the law is determinative, the provisions 
of the VCAA are not applicable to this portion of the 
veteran's claim.  See Mason v. Principi, 16 Vet. App. 129, 
132 (2002).

In addition to refractive eye error, the November 2003 VA eye 
examination report contains a diagnosis of hyperemic 
conjunctiva secondary to tear film insufficiency.  The 
veteran's service medical records showed treatment for eye 
strain and watery eyes in October 1973 and November 1973 
respectively.  While the veteran's service medical records 
contain eye complaints, the November 2003 VA examination 
report includes the examiner's opinion that there was no 
evidence of ocular pathology associated with the veteran's 
military service.  As such, the Board must conclude that the 
weight of the probative, competent medical evidence is 
against the veteran's claim for service connection for an eye 
disorder.

In brief, service connection for refractive eye error cannot 
be granted.  Moreover, the weight of competent medical 
evidence is against an association between any currently 
diagnosed back disability and any ocular pathology being 
associated with the veteran's period of active duty.  Service 
connection is therefore not warranted for these disabilities.  
The Board has considered the doctrine of reasonable doubt in 
the veteran's favor, but, as the preponderance of the 
evidence is against his service connection claims, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2004).

In reaching this decision, the Board has considered the 
veteran's assertions, but the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  As such, 
the veteran's assertions that he has a back disability due to 
service and that he is losing his sight because he was not 
given glasses while in the military are not competent 
diagnostic or etiological medical opinions. 


ORDER

Service connection for a back disorder is denied.

Service connection for an eye disorder is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


